Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 5 June 1796
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Charleston [South Carolina] June 5th: 1796
Dear Sr:
I beg leave to recommend to your attention the Bearer of this Letter Mr: Benjamin Huger, a Gentleman of family & fortune in this State; he is the Son of Major Huger who unfortunately fell at the lines of Charleston in 1779, & the Eldest Brother of the Mr: Huger who was imprisoned by the Austrians for attempting the rescue of the brave Marquis la Fayette. He intends to travel with his Lady this Summer through the Middle & Eastern States and if he visits New York, I will be obliged to you for your attentions to them. I wrote to you the 3d: of last March on Mr: Church’s affairs & enclosed to you a Bill for two thousand seven hundred & seventy dollars drawn by Jno: Price & Co of this City on Comfort Sands Esqr: of New York in favour of Mr. George Lockey & indorsed by him to you. Be so good as to inform me whether it has been honoured. Mrs: Pinckney joins me in best respects to Mrs: Hamilton, & I remain with great regard & esteem
Yrs truly
Charles Cotesworth Pinckney
HonbleColl: Hamilton.
